Citation Nr: 0335534	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for scar, right knee, 
healed, due to operation on knee, which resulted from 
compound comminuted, complete fracture, right patella, with 
impaired movement, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shrapnel wound to Muscle Group XV, scar, and with deformity 
from loss of tissue with probable nerve involvement, left 
thigh due to wound, currently rated as 40 percent disabling.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  This case was most previously 
before the Board in September 2002.

The September 2002 Board decision increased the rating for 
the veteran's right knee disability to 30 percent and also 
continued the rating for the veteran's left thigh disability 
at 40 percent.  The veteran appealed the Board's September 
2002 decision to the United States Court of Appeals for 
Veterans Claims (Court), which, pursuant to a Joint Motion 
for Remand and Stay of Proceedings (Joint Motion), issued an 
Order dated in January 2003, which vacated that portion of 
the Board's decision that denied a rating in excess of 30 
percent for the veteran's right knee disability and denied a 
rating in excess of 40 percent for the veteran's left thigh 
disability.


FINDING OF FACT

The veteran's right knee disability is manifested by some 
limitation of flexion and extension; X-rays reveal right knee 
arthritis.


CONCLUSION OF LAW

The criteria for a separate 10 percent rating for right knee 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the limitation of flexion and extension shown for the 
veteran's right knee is noncompensable under the appropriate 
diagnostic codes, the veteran's right knee has demonstrated 
some loss of flexion and extension as reported on the June 
2002 VA examination.  In cases where a veteran has a knee 
disorder involving arthritis (VA X-rays have revealed right 
knee arthritis), separate ratings may be assigned under 
Diagnostic Code 5257 and Diagnostic Code 5003.  VAOPGCPREC 
23-97 (July 1, 1997).  The separate rating must be based upon 
an additional disability, and when a knee disability is 
already rated under Diagnostic Code 5257 (as in this case), 
the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.  However, it need not 
be compensable under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-98 (August 14, 1998).  Therefore, under the 
cited legal authority, a separate 10 percent rating for 
arthritis of the right knee is warranted.


ORDER

A separate rating of 10 percent for right knee arthritis is 
warranted, and to this extent a rating in excess of 30 
percent for the service-connected right knee disability is 
granted.


REMAND

The Joint Motion by the parties before the Court noted that 
the Board must address the duty to assist the veteran in this 
case, especially in light of the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A review of 
the claims file reveals that the veteran has not been 
properly notified by VA in specific terms as to the evidence 
which would be needed to substantiate his claims and whether 
VA or the veteran is expected to attempt to obtain and submit 
such evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); Quartuccio.  
Accordingly, the Board must remand the case in order to 
satisfy VA's duty to notify the appellant.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir 2003).  The Board also notes that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

As for the issue of entitlement to an increased rating for 
the veteran's left thigh disability, consideration should be 
given to awarding a separate rating in accordance with 
Esteban v. Brown, 6 Vet. App. 259 (1994), for the veteran's 
left thigh scar.  In doing so, both the old and new criteria 
for scars (the Board notes that the regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002) should be reviewed.

The Board further observes that by rating decision in July 
2002, the veteran was awarded a total disability rating based 
upon individual unemployability due to service connected 
disability (TDIU), effective August 25, 1999.  In a statement 
received on August 30, 2002, the veteran (through his 
previous representative) essentially expressed disagreement 
with the August 25, 1999, effective date assigned for his 
TDIU.  Based on the foregoing, appropriate action, including 
issuance of a statement of the case, is necessary.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  The case should again be reviewed on 
the basis of the additional evidence.  As 
noted, when rating the veteran's left 
thigh disability consideration should be 
given to the possibility of awarding a 
separate rating for the veteran's left 
thigh scar.  If the benefits sought are 
not granted in full, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  The veteran should be issued a 
statement of the case on the appeal 
initiated by the veteran from the 
aforementioned July 2002 rating decision 
that granted a TDIU, effective August 25, 
1999.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal if he wishes to 
complete an appeal from that 
determination.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



